DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 10,205,122) in view of Park et al. (US 10,451,940).
	In re claim 1, Choi et al. teach a display device comprising:
a first substrate 100 (Fig.2);
a plurality of pixels P above the substrate 100, each of the pixels including a light emitting element 200 (i.e. an OLED) and a thin film transistor 130 (Fig. 2);
a display region DA including the plurality of pixels P (Fig. 1);
an interlayer insulating film 109 arranged above the thin film transistor 130 and under the light emitting element 200 (Fig. 2);
a sealing film 300 (i.e. a protection layer acts as the sealing film) which is located on an upper side of the light emitting element 200 and covers plurality of pixels P (Fig. 2) and
a through hole TH located in the display region DA (Fig. 2);
	wherein the sealing film 300 includes a first inorganic insulating film 310, an 	organic insulating film 320, and a second inorganic insulating film, and
	the display region DA includes a first region III between the through hole TH and 	the plurality of pixels P (Fig. 2).
                            
    PNG
    media_image1.png
    428
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    778
    media_image2.png
    Greyscale

	The only difference between Choi reference and the claimed invention is that Choi et al. did not teach that the sealing film includes a second inorganic insulating film formed on the organic insulating film 320 so that the first inorganic insulating film 310 would be in direct contact with the second inorganic insulating film which was absent in Choi reference.
	Park et al, however, in an analogous art of the display device, teach the sealing film SL located on the upper side of the light emitting element OL and covers the plurality of pixels PXL, wherein the sealing film SL includes the first inorganic insulating film SL1, the organic insulating film SL2 and the second inorganic insulating film SL3 on the organic insulating film SL3, wherein the first inorganic insulating film SL1 is in direct contact with the second inorganic insulating film SL3 (Fig. 3, col. 15, lines 13-16 and 26-30).

    PNG
    media_image3.png
    430
    869
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the sealing film 300 of Choi with the sealing film SL of Park so that the sealing film would include tri-layers, and the first and second inorganic insulting films would be in direct contact with each other.   The motivation for adding the second inorganic insulating film on the organic insulating film in the sealing film is to prevent undesirable moisture and/or oxygen from penetrating into the display device, as the organic insulating film is more vulnerable to the foregoing undesirable penetration than that of the inorganic insulting film (col. 15, lines 26-42).

	In re claim 2, Park reference would remedy the deficiencies of Choi, because with the foregoing substitution (by adding the second inorganic insulating film on the organic insulting film), the organic insulating film 320 of Choi is located between the first inorganic insulating film 310 of Choi and the second inorganic insulating film SL3, as taught by Park.
	In re claim 3, Choi et al. teach that the interlayer insulating film 109 has inclined side surface faced through hole TH, and the first inorganic insulating film 310 covers the inclined side surface of the interlayer insulating film 109.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 10,205,122) in view of Park et al. (US 10,451,940), as applied to claims 1-3 above, and further in view of Lee et al. (US 2016/0190389).
	In re claim 4, the combined teachings of Choi (US’122) in view of Park (US ‘940) teach all limitations except that the first inorganic insulating film covers a side surface of the first substrate facing the through hole.  
	Lee et al., however, in an analogous art of display device, teach the through hole Th located in the display region DA, the inorganic insulating film 250 covers the side surface of the substrate 100 facing the through hole TH (Fig. 2F).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structural configuration of the first inorganic insulating film of the Choi (US ‘122) in view of Park with Choi teachings (US ‘014) so that the first inorganic insulating film would cover the side surface of the first substrate facing the through hole.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 17, 2022



/HSIEN MING LEE/